     Case 3:21-cv-00609-DMS-WVG Document 3 Filed 04/28/21 PageID.12 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   SEAN MATTHEW FINNEGAN,                               Case No.: 21cv609 DMS (WVG)
12                                       Plaintiff,
                                                          ORDER (1) GRANTING
13   v.                                                   PLAINTIFF’S MOTION TO
                                                          PROCEED IN FORMA PAUPERIS
14   SOJOURN LLC, NICOLE PACE,
                                                          AND (2) DISMISSING COMPLAINT
15                                    Defendants.         WITHOUT PREJUDICE FOR
                                                          FAILING TO STATE A CLAIM
16
                                                          UPON WHICH RELIEF CAN BE
17                                                        GRANTED PURSUANT TO 28 U.S.C.
                                                          § 1915(e)(2)(B)(ii)
18
19          Plaintiff, a non-prisoner proceeding pro se, has submitted a form Complaint along
20   with a request to proceed in forma pauperis (“IFP”).
21        A. Motion to Proceed IFP
22          All parties instituting any civil action, suit or proceeding in a district court of the
23   United States, except an application for writ of habeas corpus, must pay a filing fee of
24   $402. 1 See 28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to
25
26
27
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
28   fee of $52. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
                                                      1
                                                                                 21cv609 DMS (WVG)
     Case 3:21-cv-00609-DMS-WVG Document 3 Filed 04/28/21 PageID.13 Page 2 of 3



 1   prepay the entire fee only if the plaintiff is granted leave to proceed IFP pursuant to 28
 2   U.S.C. § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007);
 3   Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999); Escobedo v. Applebees, 787 F.3d
 4   1226, 1234 (9th Cir. 2015) (internal quotation marks and citations omitted).
 5         Here, Plaintiff’s affidavit indicates he has no assets and his sole source of income is
 6   $287 per month from CalFresh. (ECF No. 2.) Plaintiff reports no monthly expenses, but
 7   states Defendant “caused Plaintiff to become homeless and bankrupt.” (Id.) This Court
 8   finds Plaintiff’s affidavit of assets is sufficient to show he is unable to pay the fees or post
 9   securities required to maintain this action. See Civil Local Rule 3.2(a). Accordingly, the
10   Court grants Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a).
11      B. Sua Sponte Screening
12         Notwithstanding payment of any filing fee or portion thereof, a complaint filed by
13   any person proceeding IFP pursuant to 28 U.S.C. § 1915(a) is subject to a mandatory and
14   sua sponte review and dismissal by the court to the extent it is frivolous, malicious, fails to
15   state a claim upon which relief may be granted, or seeks monetary relief from a defendant
16   immune from such relief. 28 U.S.C. § 1915(e)(2)(B); Calhoun v. Stahl, 254 F.3d 845, 845
17   (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to
18   prisoners.”); Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc). 28 U.S.C.
19   § 1915(e)(2) mandates that the court reviewing a complaint filed pursuant to the IFP
20   provisions of section 1915 make and rule on its own motion to dismiss before directing
21   that the complaint be served by the U.S. Marshal pursuant to Fed. R. Civ. P. 4(c)(2). Lopez,
22   203 F.3d 1127 (“[S]ection 1915(e) not only permits, but requires a district court to dismiss
23   an in forma pauperis complaint that fails to state a claim.”); see also Barren v. Harrington,
24   152 F.3d 1193, 1194 (9th Cir. 1998) (noting the “language of § 1915(e)(2)(B)(ii) parallels
25   the language of Federal Rule of Civil Procedure 12(b)(6)”).
26
27
     Misc. Fee Schedule, § 14 (eff. Dec. 1, 2020)). The additional $52 administrative fee does
28   not apply to persons granted leave to proceed in forma pauperis. Id.
                                                    2
                                                                                   21cv609 DMS (WVG)
     Case 3:21-cv-00609-DMS-WVG Document 3 Filed 04/28/21 PageID.14 Page 3 of 3



 1         Here, Plaintiff alleges he entered a lease agreement with “the defendant,” after which
 2   “the defendant entered the residence, stole all property and changed door codes,” and began
 3   harassing Plaintiff. (ECF No. 1 at 4.) Plaintiff alleges this caused him to become homeless
 4   and his corporation to go bankrupt. (Id.) Plaintiff does not specify where the alleged events
 5   occurred. Based on these alleged facts, Plaintiff seeks $5 million in damages, the return of
 6   his property, and an emergency protection order. (Id.)
 7         However, the basis for Plaintiff’s claims is unclear. Plaintiff cites 41 U.S.C. § 6503
 8   as a basis for federal jurisdiction, but that section, which governs contracts made by an
 9   agency of the United States, is inapplicable here. See 41 U.S.C. §§ 6503(a), 6502.
10   Although Plaintiff claims breach of contract, he fails to plead any facts regarding the
11   alleged contract. Absent a “short and plain statement of the claim showing that the pleader
12   is entitled to relief,” Fed. R. Civ. P. 8(a)(2), Plaintiff’s Complaint is subject to sua sponte
13   dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii).
14                                         CONCLUSION
15         For the foregoing reasons, Plaintiff’s Motion to Proceed IFP is GRANTED and the
16   Complaint is DISMISSED without prejudice for failure to state a claim.
17         IT IS SO ORDERED.
18
19   Dated: April 28, 2021
20
21
22
23
24
25
26
27
28

                                                    3
                                                                                  21cv609 DMS (WVG)
